Exhibit 10.3

 

FIRST AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT

 

This First Amendment to Amended and Restated Credit Agreement (the “First
Amendment”) is made as of the 6th day of June, 2005 by and among

 

PATHMARK STORES, INC., a corporation organized under the laws of the State of
Delaware, having a place of business at 200 Milik Street, Carteret, New Jersey
07008;

 

the LENDERS party hereto; and

 

FLEET RETAIL GROUP, LLC (f/k/a Fleet Retail Group, Inc.), as Administrative
Agent and Collateral Agent for the Lenders, a Delaware corporation, having a
place of business at 40 Broad Street, Boston, Massachusetts 02109

 

THE CIT GROUP/BUSINESS CREDIT, INC, as Syndication Agent; and

 

GMAC COMMERCIAL FINANCE LLC and GENERAL ELECTRIC CAPITAL CORPORATION, as
Co-Documentation Agents

 

in consideration of the mutual covenants herein contained and benefits to be
derived herefrom.

 

WITNESSETH

 

WHEREAS, the Borrower, the Administrative Agent, the Collateral Agent, the
Lenders, the Syndication Agent, and the Co-Documentation Agents have entered
into an Amended and Restated Credit Agreement dated as of October 1, 2004 (as
amended and in effect, the “Credit Agreement”); and

 

WHEREAS, the Borrower has advised the Administrative Agent, the Collateral
Agent, the Lenders, the Syndication Agent, and the Co-Documentation Agents that
the Borrower has agreed to sell certain of its securities to Yucaipa Corporate
Initiatives Fund I, L.P., Yucaipa American Alliance Fund I, L.P., and Yucaipa
America Alliance (Parallel) Fund I, L.P.; and

 

WHEREAS, the consummation of the securities purchase with Yucaipa Corporate
Initiatives Fund I, L.P., Yucaipa American Alliance Fund I, L.P., and Yucaipa
America Alliance (Parallel) Fund I, L.P. without the consent of the Required
Lenders would constitute an Event of Default under the Credit Agreement; and

 

WHEREAS, the Borrower has requested that the Lenders consent to the consummation
of the securities purchase with Yucaipa Corporate Initiatives Fund I, L.P.,
Yucaipa American Alliance Fund I, L.P., and Yucaipa America Alliance (Parallel)
Fund I, L.P. and amend certain of the provisions of the Credit Agreement; and

 

1

--------------------------------------------------------------------------------


 

WHEREAS, the Borrower, the Administrative Agent, the Collateral Agent, the
Lenders, the Syndication Agent, and the Co-Documentation Agents have agreed to
amend certain provisions of the Credit Agreement as set forth herein.

 

NOW THEREFORE, it is hereby agreed as follows:

 


1.                                       DEFINITIONS: ALL CAPITALIZED TERMS USED
HEREIN AND NOT OTHERWISE DEFINED SHALL HAVE THE SAME MEANING HEREIN AS IN THE
CREDIT AGREEMENT.


 


2.                                       AMENDMENTS TO ARTICLE I.    THE
PROVISIONS OF ARTICLE I OF THE CREDIT AGREEMENT ARE HEREBY AMENDED AS FOLLOWS:


 


A.                                       BY DELETING THE DEFINITION OF “CHANGE
IN CONTROL” AND SUBSTITUTING THE FOLLOWING IN ITS STEAD:


 


“CHANGE IN CONTROL” MEANS (A) THE ACQUISITION OF OWNERSHIP, DIRECTLY OR
INDIRECTLY, BENEFICIALLY OR OF RECORD, BY ANY PERSON OR GROUP (WITHIN THE
MEANING OF THE SECURITIES EXCHANGE ACT OF 1934 AND THE RULES OF THE SECURITIES
AND EXCHANGE COMMISSION THEREUNDER AS IN EFFECT ON THE DATE HEREOF), OTHER THAN
(I) THE TWO LARGEST SHAREHOLDERS OF THE BORROWER ON THE EFFECTIVE DATE OR
(II) YUCAIPA, OF SHARES REPRESENTING MORE THAN 25% OF THE AGGREGATE ORDINARY
VOTING POWER REPRESENTED BY THE ISSUED AND OUTSTANDING CAPITAL STOCK OF THE
BORROWER, (B) OCCUPATION OF A MAJORITY OF THE SEATS (OTHER THAN VACANT SEATS OR
SEATS HELD BY YUCAIPA PURSUANT TO THE STOCKHOLDERS AGREEMENT SUBSTANTIALLY IN
THE FORM ATTACHED AS EXHIBIT C TO THE SECURITIES PURCHASE AGREEMENT DATED AS OF
MARCH 23, 2005 BETWEEN THE BORROWER AND YUCAIPA) ON THE BOARD OF DIRECTORS OF
THE BORROWER BY PERSONS WHO WERE NEITHER (I) NOMINATED BY THE BOARD OF DIRECTORS
OF THE BORROWER NOR (II) NOMINATED BY A MAJORITY OF THE INDEPENDENT DIRECTORS
(AS DEFINED IN SUCH STOCKHOLDERS AGREEMENT) IN ACCORDANCE WITH SUCH STOCKHOLDERS
AGREEMENT, NOR (III) APPOINTED BY DIRECTORS SO NOMINATED OR (C) THE OCCURRENCE
OF ANY CHANGE OF CONTROL EVENT AS DEFINED IN ANY INDENTURE IN RESPECT OF THE
INITIAL SUBORDINATED INDEBTEDNESS REQUIRING THE BORROWER TO PREPAY, REDEEM OR
REPURCHASE (OR MAKE AN OFFER TO PREPAY, REDEEM OR REPURCHASE) ANY PORTION OF
SUCH INITIAL SUBORDINATED INDEBTEDNESS.


 


B.                                      BY DELETING THE DEFINITION OF
“CONSOLIDATED EBITDA” IN ITS ENTIRETY AND SUBSTITUTING THE FOLLOWING IN ITS
STEAD:


 


“CONSOLIDATED EBITDA” MEANS, FOR ANY PERIOD, CONSOLIDATED NET INCOME FOR SUCH
PERIOD, PLUS, WITHOUT DUPLICATION AND TO THE EXTENT DEDUCTED FROM REVENUES IN
DETERMINING CONSOLIDATED NET INCOME, THE SUM OF (A) THE AGGREGATE AMOUNT OF
CONSOLIDATED INTEREST EXPENSE FOR SUCH PERIOD, (B) THE AGGREGATE AMOUNT OF
LETTER OF CREDIT FEES PAID DURING SUCH PERIOD, (C) PROVISIONS FOR TAXES BASED ON
INCOME FOR SUCH PERIOD, (D) ALL AMOUNTS ATTRIBUTABLE TO DEPRECIATION AND
AMORTIZATION FOR

 

2

--------------------------------------------------------------------------------


 


SUCH PERIOD, (E) OTHER NON-CASH ITEMS (INCLUDING CHARGES FOR INVENTORY ACCOUNTED
FOR ON A LAST IN, FIRST OUT BASIS) REDUCING CONSOLIDATED NET INCOME FOR SUCH
PERIOD (F) ALL YUCAIPA CHARGES DURING SUCH PERIOD, (G) ALL EXTRAORDINARY CHARGES
DURING SUCH PERIOD, AND (H) ALL STRATEGIC CHARGES DURING SUCH PERIOD, AND MINUS,
WITHOUT DUPLICATION AND TO THE EXTENT INCREASING CONSOLIDATED NET INCOME FOR
SUCH PERIOD, (H) ALL EXTRAORDINARY GAINS DURING SUCH PERIOD, (I) NET GAINS
(HOWSOEVER CLASSIFIED) FROM THE SALE OF REAL PROPERTY ASSETS IN EXCESS OF
$10,000,000 DURING ANY FOUR FISCAL QUARTER PERIOD, AND (J) OTHER NON-CASH ITEMS
(OTHER THAN PENSION INCOME RELATED TO THE BORROWER’S QUALIFIED PENSION PLAN, TO
THE EXTENT SUCH PENSION INCOME CONSTITUTES A NON-CASH ITEM) DURING SUCH PERIOD,
ALL AS DETERMINED ON A CONSOLIDATED BASIS WITH RESPECT TO THE BORROWER AND ITS
CONSOLIDATED SUBSIDIARIES IN ACCORDANCE WITH GAAP.


 


C.                                       BY DELETING CLAUSE (VI) OF THE
DEFINITION OF “PERMITTED ACQUISITIONS” AND SUBSTITUTING THE FOLLOWING IN ITS
STEAD:


 


(VI)                              EACH OF THE ADJUSTED PAYMENT CONDITIONS SHALL
HAVE BEEN SATISFIED.


 


D.                                      BY DELETING CLAUSE (C) OF THE DEFINITION
OF “PERMITTED INVESTMENTS” AND SUBSTITUTING THE FOLLOWING IN ITS STEAD:


 


(C)  INVESTMENTS IN COMMERCIAL PAPER MATURING WITHIN 270 DAYS FROM THE DATE OF
ACQUISITION THEREOF AND HAVING, AT SUCH DATE OF ACQUISITION, A RATING OF AT
LEAST A-3 FROM S&P OR AT LEAST P-3 FROM MOODY’S;


 


E.                                       BY ADDING THE WORDS “OR INCREASED”
AFTER  THE WORD “REDUCED” IN CLAUSE (A) OF THE DEFINITION OF “REVOLVING
COMMITMENT.”


 


F.                                         BY DELETING THE DEFINITION OF “TERM
LOAN COMMITMENT” IN ITS ENTIRETY AND SUBSTITUTING THE FOLLOWING IN ITS STEAD:


 


“TERM LOAN COMMITMENT” MEANS, WITH RESPECT TO EACH LENDER, THE COMMITMENT, IF
ANY, OF SUCH LENDER TO MAKE A TERM LOAN HEREUNDER ON THE EFFECTIVE DATE OR TO
READVANCE, IN ACCORDANCE WITH THE TERMS HEREOF, ANY PORTION OF THE TERM LOAN
WHICH HAS BEEN REPAID, EXPRESSED AS AN AMOUNT REPRESENTING THE MAXIMUM PRINCIPAL
AMOUNT OF THE TERM LOAN TO BE MADE BY SUCH LENDER FROM TIME TO TIME HEREUNDER,
AS SUCH COMMITMENT MAY BE (A) REDUCED FROM TIME TO TIME PURSUANT TO
SECTION 2.10, OR (B) REDUCED OR INCREASED FROM TIME TO TIME PURSUANT TO
ASSIGNMENTS BY OR TO SUCH LENDER PURSUANT TO SECTION 9.04.  THE INITIAL AMOUNT
OF EACH LENDER’S TERM LOAN COMMITMENT IS SET FORTH ON SCHEDULE 2.01, OR IN THE
ASSIGNMENT AND ACCEPTANCE PURSUANT TO WHICH SUCH LENDER SHALL HAVE ASSUMED ITS
TERM LOAN COMMITMENT, AS APPLICABLE.  THE INITIAL AGGREGATE AMOUNT OF THE
LENDERS’ TERM LOAN COMMITMENTS IS $70,000,000.


 


G.                                      BY ADDING THE FOLLOWING NEW DEFINITIONS
IN APPROPRIATE ALPHABETICAL ORDER:

 

3

--------------------------------------------------------------------------------


 


“ADDITIONAL COMMITMENT LENDER” SHALL HAVE THE MEANING PROVIDED THEREFOR IN
SECTION 2.10(D).


 


“ADJUSTED PAYMENT CONDITIONS” MEANS AT THE TIME OF DETERMINATION, THAT (A) NO
DEFAULT OR EVENT OF DEFAULT THEN EXISTS OR WOULD ARISE AS A RESULT OF THE MAKING
SUCH PAYMENT, (B) THE BORROWER HAS MAINTAINED AVERAGE EXCESS AVAILABILITY EQUAL
TO OR GREATER THAN $50,000,000 FOR THE THIRTY (30) DAYS PRIOR TO MAKING SUCH
PAYMENT, (C) AFTER GIVING EFFECT TO SUCH PAYMENT, EXCESS AVAILABILITY WILL BE
EQUAL TO OR GREATER THAN $50,000,000, AND (D) CONSOLIDATED EBITDA, CALCULATED ON
A TRAILING TWELVE MONTHS BASIS, WAS AT LEAST $140,000,000.


 


“BELGRAVIA LENDERS” MEANS COLLECTIVELY, MORGAN STANLEY MORTGAGE CAPITAL, INC.,
MORGAN STANLEY CAPITAL I, INC., BEAR STERNS SECURITIES, INC., AND MORGAN STANLEY
DEAN WITTER CAPITAL, INC., AS SUCCESSORS IN INTEREST TO BELGRAVIA CAPITAL
CORPORATION.


 

“Belgravia Properties” means collectively, the Real Property Assets upon which
one of the Belgravia Lenders hold a mortgage and known as (i) 3901 Lancaster
Pike, Wilmington, Delaware, (ii) 421 South 69th Boulevard, Upper Darby,
Pennsylvania, (iii) 140 North MacDade Boulevard, Glenolden, Pennsylvania, and
(iv) 50 Race Track Road, East Brunswick, New Jersey.


 


“COMMITMENT INCREASE” SHALL HAVE THE MEANING PROVIDED THEREFOR IN
SECTION 2.10(D).


 


“COMMITMENT INCREASE DATE” SHALL HAVE THE MEANING PROVIDED THEREFOR IN
SECTION 2.10(D).


 


“STRATEGIC CHARGES” MEANS FEES OR EXPENSES (IN NO EVENT IN EXCESS OF $2,500,000)
INCURRED BY THE BORROWER IN THE FOURTH FISCAL QUARTER OF THE FISCAL YEAR ENDED
JANUARY 29, 2005 AND IN THE FIRST TWO FISCAL QUARTERS OF FISCAL 2005 IN
CONNECTION WITH THE BORROWER’S CONSIDERATION OF STRATEGIC ALTERNATIVES.


 


“YUCAIPA MEANS COLLECTIVELY, YUCAIPA CORPORATE INITIATIVES FUND I, L.P., YUCAIPA
AMERICAN ALLIANCE FUND I, L.P., AND YUCAIPA AMERICA ALLIANCE (PARALLEL) FUND I,
L.P. AND THEIR RESPECTIVE AFFILIATES


 


“YUCAIPA CHARGES” MEANS ANY CLOSING FEES OR EXPENSE REIMBURSEMENTS PAYABLE TO
YUCAIPA ON THE CLOSING DATE OF THE BORROWER’S SALE OF CERTAIN SECURITIES TO
YUCAIPA, INCLUDING ANY FEES OR EXPENSES PAYABLE AT ANY TIME THEREAFTER, UNDER
THE MANAGEMENT SERVICES AGREEMENT DATED MARCH 23, 2005 BY AND BETWEEN THE
BORROWER AND THE YUCAIPA COMPANIES LLC.


 


“YUCAIPA OFFERING” MEANS THE SALE OF CERTAIN SECURITIES OF THE BORROWER TO
YUCAIPA (INCLUDING, WITHOUT LIMITATION, ANY SECURITIES ISSUED BY VIRTUE OF THE

 

4

--------------------------------------------------------------------------------


 


EXERCISE OF ANY WARRANTS ISSUED IN CONNECTION THEREWITH) IN ACCORDANCE WITH THE
TERMS OF A CERTAIN SECURITIES PURCHASE AGREEMENT DATED AS OF MARCH 23, 2005
BETWEEN THE BORROWER AND YUCAIPA.


 


3.                                       AMENDMENTS TO ARTICLE II.    THE
PROVISIONS OF ARTICLE II OF THE CREDIT AGREEMENT ARE HEREBY AMENDED AS FOLLOWS:


 


A.                                       THE LAST SENTENCE OF SECTION 2.01 IS
HEREBY DELETED IN ITS ENTIRETY AND THE FOLLOWING SUBSTITUTED IN ITS STEAD:


 


EXCEPT AS PROVIDED IN THE FOLLOWING SENTENCE, AMOUNTS REPAID IN RESPECT OF TERM
LOANS MAY NOT BE REBORROWED.  NOTWITHSTANDING THE FOREGOING, SUBJECT TO THE
SATISFACTION OF THE CONDITIONS SET FORTH IN SECTIONS 4.02 AND 4.03 HEREOF, EACH
LENDER AGREES, UPON THE WRITTEN REQUEST OF THE BORROWER IN ACCORDANCE WITH THE
PROVISIONS OF SECTION 2.04, TO READVANCE TO THE BORROWER, AND MAKE A NEW TERM
LOAN TO THE BORROWER, IN AN AMOUNT EQUAL TO THAT PORTION OF THE TERM LOAN WHICH
HAD PREVIOUSLY BEEN REPAID.


 


B.                                      THE PROVISIONS OF SECTION 2.06(B)(I) ARE
HEREBY AMENDED BY DELETING THE NUMBER “$125,000,000” AND SUBSTITUTING THE NUMBER
“$150,000,000” IN ITS STEAD.


 


C.                                       THE PROVISIONS OF SECTION 2.10(A) ARE
HEREBY DELETED IN THEIR ENTIRETY AND THE FOLLOWING SUBSTITUTED IN THEIR STEAD:


 

(A)   SCHEDULED TERMINATION AND REDUCTION.  UNLESS PREVIOUSLY TERMINATED,
(I) THE TERM LOAN COMMITMENTS SHALL TERMINATE ON THE TERM LOAN MATURITY DATE,
AND (II) THE REVOLVING COMMITMENTS SHALL TERMINATE ON THE REVOLVING MATURITY
DATE.

 


D.                                      THE PROVISIONS OF SECTION 2.10 ARE
HEREBY AMENDED BY CHANGING THE HEADING TO READ “TERMINATION, REDUCTION OR
INCREASE OF COMMITMENTS” AND BY ADDING THE FOLLOWING NEW CLAUSE (D) THERETO:


 


(D)   INCREASE IN REVOLVING COMMITMENTS.  (I)  SO LONG AS NO DEFAULT OR EVENT OF
DEFAULT EXISTS OR WOULD ARISE THEREFROM, THE BORROWER SHALL HAVE THE RIGHT AT
ANY TIME, AND FROM TIME TO TIME, TO REQUEST AN INCREASE OF THE AGGREGATE OF THE
REVOLVING COMMITMENTS BY AN AMOUNT NOT TO EXCEED $25,000,000.  ANY SUCH
REQUESTED INCREASE SHALL BE FIRST MADE TO ALL EXISTING LENDERS ON A PRO RATA
BASIS.  TO THE EXTENT THAT THE EXISTING LENDERS DECLINE TO INCREASE THEIR
COMMITMENTS, OR DECLINE TO INCREASE THEIR COMMITMENTS TO THE AMOUNT REQUESTED BY
THE BORROWER, THE ADMINISTRATIVE AGENT, IN CONSULTATION WITH THE BORROWER, WILL
USE ITS REASONABLE EFFORTS TO ARRANGE FOR OTHER PERSONS TO BECOME A LENDER
HEREUNDER AND TO ISSUE COMMITMENTS IN AN AMOUNT EQUAL TO THE AMOUNT OF THE
INCREASE IN THE REVOLVING COMMITMENTS REQUESTED BY THE BORROWER AND NOT ACCEPTED
BY THE EXISTING LENDERS (EACH SUCH INCREASE BY EITHER MEANS, A “COMMITMENT
INCREASE,”

 

5

--------------------------------------------------------------------------------


 


AND EACH PERSON ISSUING, OR LENDER INCREASING, ITS REVOLVING COMMITMENT, AN
“ADDITIONAL COMMITMENT LENDER”), PROVIDED, HOWEVER, THAT (I) NO LENDER SHALL BE
OBLIGATED TO PROVIDE A COMMITMENT INCREASE AS A RESULT OF ANY SUCH REQUEST BY
THE BORROWER, (II) ANY ADDITIONAL COMMITMENT LENDER WHICH IS NOT AN EXISTING
LENDER SHALL BE SUBJECT TO THE APPROVAL OF THE ADMINISTRATIVE AGENT AND THE
BORROWER (WHICH APPROVAL SHALL NOT BE UNREASONABLY WITHHELD), AND (III) WITHOUT
THE CONSENT OF THE ADMINISTRATIVE AGENT, AT NO TIME SHALL THE REVOLVING
COMMITMENT OF ANY ADDITIONAL COMMITMENT LENDER BE LESS THAN $5,000,000.  EACH
COMMITMENT INCREASE SHALL BE IN A MINIMUM AGGREGATE AMOUNT OF AT LEAST
$5,000,000 AND IN INTEGRAL MULTIPLES OF $5,000,000 IN EXCESS THEREOF.


 


(II)   NO COMMITMENT INCREASE SHALL BECOME EFFECTIVE UNLESS AND UNTIL EACH OF
THE FOLLOWING CONDITIONS HAS BEEN SATISFIED:


 


(A)          THE BORROWER, THE ADMINISTRATIVE AGENT, AND ANY ADDITIONAL
COMMITMENT LENDER SHALL HAVE EXECUTED AND DELIVERED A JOINDER TO THE LOAN
DOCUMENTS IN SUCH FORM AS THE ADMINISTRATIVE AGENT SHALL REASONABLY REQUIRE;


 


(B)           THE BORROWER SHALL HAVE PAID SUCH REASONABLE FEES AND OTHER
COMPENSATION TO THE ADDITIONAL COMMITMENT LENDERS AS THE BORROWER AND SUCH
ADDITIONAL COMMITMENT LENDERS SHALL AGREE;


 


(C)           THE BORROWER SHALL HAVE PAID SUCH REASONABLE ARRANGEMENT FEES TO
THE ADMINISTRATIVE AGENT AS THE BORROWER AND THE ADMINISTRATIVE AGENT MAY AGREE;


 


(D)          IF REQUESTED BY THE ADMINISTRATIVE AGENT, THE BORROWER SHALL
DELIVER TO THE ADMINISTRATIVE AGENT AND THE LENDERS AN OPINION OR OPINIONS, IN
FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT, FROM
COUNSEL TO THE BORROWER REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT;


 


(E)           (1)  THE BORROWER SHALL HAVE REPAID (FROM THE PROCEEDS OF THE
YUCAIPA OFFERING, ANY REVOLVING LOANS OR ANY COMBINATION THEREOF) OR DEFEASED
(OR ON THE COMMITMENT INCREASE DATE SHALL REPAY OR DEFEASE) ALL INDEBTEDNESS
OWED TO THE BELGRAVIA LENDERS WHICH IS SECURED BY THE BELGRAVIA PROPERTIES, AND
(2) THE MORTGAGE OF THE BELGRAVIA LENDERS ON THE BELGRAVIA PROPERTIES SHALL HAVE
BEEN TERMINATED AND RELEASED OF RECORD, AND (3) THE PROVISIONS OF SECTION 4.03
HEREOF SHALL HAVE BEEN SATISFIED WITH RESPECT TO THE BELGRAVIA PROPERTIES AS IF
A TERM LOAN WERE THEN BEING MADE; PROVIDED THAT IF ALL INDEBTEDNESS OWED TO THE
BELGRAVIA LENDERS WHICH IS SECURED BY THE BELGRAVIA PROPERTIES IS PAID OR
DEFEASED IN PART, BUT NOT IN FULL, THE BORROWER MAY, IF ALL OTHER CONDITIONS OF
THIS AGREEMENT HAVE BEEN SATISFIED, INCLUDING WITHOUT LIMITATION, THE CONDITIONS
SET FORTH

 

6

--------------------------------------------------------------------------------


 


IN THIS CLAUSE (E) WITH RESPECT TO ANY ONE OR MORE OF THE BELGRAVIA PROPERTIES,
MAY OBTAIN A COMMITMENT INCREASE EQUAL TO THE LESSER OF (X) $25,000,000, OR (Y)
AN AMOUNT EQUAL TO 60% OF THE FAIR MARKET VALUE OF THE BELGRAVIA PROPERTIES AS
TO WHICH THE INDEBTEDNESS TO THE BELGRAVIA LENDERS HAS BEEN PAID IN FULL OR
DEFEASED AND WHICH ARE NO LONGER SUBJECT TO MORTGAGES TO THE BELGRAVIA LENDERS;
AND


 


(F)           THE BORROWER AND THE ADDITIONAL COMMITMENT LENDER SHALL HAVE
DELIVERED SUCH OTHER INSTRUMENTS, DOCUMENTS AND AGREEMENTS AS THE ADMINISTRATIVE
AGENT MAY REASONABLY HAVE REQUESTED, INCLUDING, WITHOUT LIMITATION, AMENDMENTS
TO THE MORTGAGES TO THE EXTENT NECESSARY TO SECURE THE OBLIGATIONS AS INCREASED
BY THE COMMITMENT INCREASE.


 


(III)          THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY EACH LENDER AS TO
THE EFFECTIVENESS OF EACH COMMITMENT INCREASE (WITH EACH DATE OF SUCH
EFFECTIVENESS BEING REFERRED TO HEREIN AS A “COMMITMENT INCREASE DATE”), AND AT
SUCH TIME (A) THE REVOLVING COMMITMENTS UNDER, AND FOR ALL PURPOSES OF, THIS
AGREEMENT SHALL BE INCREASED BY THE AGGREGATE AMOUNT OF SUCH COMMITMENT
INCREASES, (B) SCHEDULE 2.01 SHALL BE DEEMED MODIFIED, WITHOUT FURTHER ACTION,
TO REFLECT THE REVISED REVOLVING COMMITMENTS OF THE LENDERS, AND (C) THIS
AGREEMENT SHALL BE DEEMED AMENDED, WITHOUT FURTHER ACTION, TO THE EXTENT
NECESSARY TO REFLECT SUCH INCREASED REVOLVING COMMITMENTS.


 


(IV)          IN CONNECTION WITH COMMITMENT INCREASES HEREUNDER, THE LENDERS AND
THE BORROWER AGREE THAT, NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS
AGREEMENT, (A) THE BORROWER SHALL, IN COORDINATION WITH THE ADMINISTRATIVE
AGENT, (X) REPAY OUTSTANDING REVOLVING LOANS OF CERTAIN LENDERS, AND OBTAIN
REVOLVING LOANS FROM CERTAIN OTHER LENDERS (INCLUDING THE ADDITIONAL COMMITMENT
LENDERS), (Y) CONSENT TO THE ASSIGNMENT FROM ANY EXISTING LENDERS TO ANY
ADDITIONAL COMMITMENT LENDERS OF A PORTION OF THE TERM LOANS AND TERM LOAN
COMMITMENTS, AND (Y) TAKE SUCH OTHER ACTIONS AS REASONABLY MAY BE REQUIRED BY
THE ADMINISTRATIVE AGENT, IN EACH CASE TO THE EXTENT NECESSARY SO THAT ALL OF
THE LENDERS EFFECTIVELY PARTICIPATE IN EACH OF THE OUTSTANDING REVOLVING LOANS
AND TERM LOANS PRO RATA ON THE BASIS OF THEIR RESPECTIVE COMMITMENTS (DETERMINED
AFTER GIVING EFFECT TO ANY INCREASE OR DECREASE IN THE COMMITMENTS PURSUANT TO
THIS SECTION 2.10(D)) AS REQUIRED PURSUANT TO SECTION 9.04(B)(III) HEREOF, AND
(B) THE BORROWER SHALL PAY TO THE LENDERS ANY COSTS OF THE TYPE REFERRED TO IN
SECTION 2.17 IN CONNECTION WITH ANY REPAYMENT AND/OR LOANS REQUIRED PURSUANT TO
PRECEDING CLAUSE (A).  WITHOUT LIMITING THE OBLIGATIONS OF THE BORROWER PROVIDED
FOR IN THIS SECTION 2.10(D), THE ADMINISTRATIVE AGENT AND THE LENDERS AGREE THAT
THEY WILL USE THEIR BEST EFFORTS TO ATTEMPT TO MINIMIZE

 

7

--------------------------------------------------------------------------------


 


THE COSTS OF THE TYPE REFERRED TO IN SECTION 2.17 WHICH THE BORROWER WOULD
OTHERWISE INCUR IN CONNECTION WITH THE IMPLEMENTATION OF AN INCREASE IN THE
REVOLVING COMMITMENTS.


 


E.             THE PROVISIONS OF SECTION 2.12(A) ARE HEREBY DELETED IN THEIR
ENTIRETY AND THE FOLLOWING SUBSTITUTED IN THEIR STEAD:


 


(A)  OPTIONAL PREPAYMENTS.  THE BORROWER SHALL HAVE THE RIGHT AT ANY TIME AND
FROM TIME TO TIME TO PREPAY ANY REVOLVING LOANS IN WHOLE OR IN PART, SUBJECT TO
THE REQUIREMENTS OF THIS SECTION.  THE BORROWER MAY NOT VOLUNTARILY PREPAY THE
TERM LOANS WITHOUT THE CONSENT OF THE ADMINISTRATIVE AGENT AND THE REQUIRED
LENDERS UNLESS EITHER (I) PRIOR THERETO OR CONTEMPORANEOUSLY THEREWITH THE
REVOLVING COMMITMENTS ARE TERMINATED AND ALL OTHER OBLIGATIONS ARE OR HAVE BEEN
PAID IN FULL, OR (II) SUCH PREPAYMENT IS TO BE MADE FROM SOURCES OTHER THAN
(A) THE PROCEEDS OF THE MORTGAGED PROPERTY OR (B) THE PROCEEDS OF OTHER
COLLATERAL SOLD OR DISPOSED OF OUTSIDE OF THE ORDINARY COURSE OF BUSINESS, OR,
(C) UNLESS THE PROVISIONS OF SECTION 5.13(F) HAVE BEEN SATISFIED, ANY REVOLVING
LOANS, AND THE AVERAGE LIQUIDATION VALUE OF THE THEN MORTGAGED PROPERTIES IS
EQUAL TO OR GREATER THAN $275,000,000.


 


F.              THE PROVISIONS OF SECTION 2.12(C) ARE HEREBY AMENDED BY ADDING
THE WORDS “(OTHER THAN NET PROCEEDS FROM THE YUCAIPA OFFERING)” AFTER THE WORDS
“PREPAYMENT EVENT” IN THE SECOND LINE THEREOF AND AFTER THE WORDS “NET PROCEEDS
RECEIVED” IN THE SIXTH LINE THEREOF.


 


G.                                      THE PROVISIONS OF SECTION 2.13 ARE
HEREBY AMENDED BY RENUMBERING CLAUSE (A) AS CLAUSE (A)(I) AND ADDING THE
FOLLOWING NEW CLAUSE (A)(II):


 


(II)                                  TERM LOAN COMMITMENT FEES.  THE BORROWER
AGREES TO PAY TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF EACH LENDER A TERM
LOAN COMMITMENT FEE, WHICH SHALL ACCRUE AT A RATE PER ANNUM EQUAL TO 0.375% ON
THE AVERAGE DAILY UNUSED AMOUNT OF THE TERM COMMITMENT OF SUCH LENDER DURING THE
PERIOD FROM AND INCLUDING THE DATE HEREOF TO BUT EXCLUDING THE DATE ON WHICH
SUCH TERM COMMITMENT TERMINATES.  ACCRUED TERM LOAN COMMITMENT FEES SHALL BE
PAYABLE IN ARREARS ON THE FIRST DAY OF EACH MONTH OF EACH YEAR AND ON THE DATE
ON WHICH THE TERM COMMITMENTS TERMINATE, COMMENCING ON THE FIRST SUCH DATE TO
OCCUR AFTER THE EFFECTIVE DATE.  ALL TERM LOAN COMMITMENT FEES SHALL BE COMPUTED
ON THE BASIS OF A YEAR OF 360 DAYS AND SHALL BE PAYABLE FOR THE ACTUAL NUMBER OF
DAYS ELAPSED (INCLUDING THE FIRST DAY BUT EXCLUDING THE LAST DAY).


 


4.                                       AMENDMENTS TO ARTICLE IV.    THE
PROVISIONS OF ARTICLE IV OF THE CREDIT AGREEMENT ARE HEREBY AMENDED BY ADDING
THE FOLLOWING NEW SECTION AT THE END THEREOF:


 


SECTION 4.03.                               ADDITIONAL CONDITIONS FOR TERM LOAN
READVANCES.  THE OBLIGATION OF EACH LENDER TO READVANCE THE TERM LOAN AND TO
MAKE EACH NEW

 

8

--------------------------------------------------------------------------------


 


TERM LOAN PURSUANT TO SECTION 2.01 HEREOF IS SUBJECT TO SATISFACTION OF THE
CONDITIONS SET FORTH IN SECTION 4.01 AND SECTION 4.02 AND SATISFACTION OF THE
FOLLOWING CONDITIONS:


 


(A)                                  OPINIONS.  THE ADMINISTRATIVE AGENT SHALL
HAVE RECEIVED A FAVORABLE WRITTEN OPINION (ADDRESSED TO THE ADMINISTRATIVE AGENT
AND THE LENDERS AND DATED THE EFFECTIVE DATE) OF EACH OF (I) OUTSIDE COUNSEL FOR
THE BORROWER, (II) THE GENERAL COUNSEL OF THE BORROWER, AND (III) LOCAL COUNSEL
IN EACH JURISDICTION WHERE A MORTGAGED PROPERTY IS LOCATED, AND, IN THE CASE OF
EACH SUCH OPINION REQUIRED BY THIS PARAGRAPH, COVERING SUCH MATTERS RELATING TO
THE LOAN PARTIES, THE LOAN DOCUMENTS, THE PERFECTION AND PRIORITY OF THE
COLLATERAL AGENT’S LIENS, OR THE FINANCING TRANSACTIONS AS THE REQUIRED LENDERS
SHALL REASONABLY REQUEST.  THE BORROWER HEREBY REQUESTS SUCH COUNSEL TO DELIVER
SUCH OPINIONS.


 


(B)                                 MORTGAGES.  THE ADMINISTRATIVE AGENT SHALL
HAVE RECEIVED A MORTGAGE OR AN AMENDMENT TO ANY THEN EXISTING MORTGAGE
SATISFACTORY IN FORM AND SUBSTANCE TO THE ADMINISTRATIVE AGENT.


 


(C)                                                          OTHER REAL ESTATE
REQUIREMENTS.  (I)  WITH RESPECT TO EACH MORTGAGED PROPERTY THAT IS OWNED BY A
LOAN PARTY, THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A POLICY OR POLICIES OF
TITLE INSURANCE (OR AN ENDORSEMENT TO ANY EXISTING POLICY OF TITLE INSURANCE)
ISSUED BY A NATIONALLY RECOGNIZED TITLE INSURANCE COMPANY, INSURING THE LIEN OF
EACH SUCH MORTGAGE AS A VALID FIRST LIEN ON THE MORTGAGED PROPERTY DESCRIBED
THEREIN, FREE OF ANY OTHER LIENS EXCEPT AS PERMITTED BY SECTION 6.02, IN FORM
AND SUBSTANCE REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT, TOGETHER WITH
SUCH ENDORSEMENTS, COINSURANCE AND REINSURANCE AS THE ADMINISTRATIVE AGENT OR
THE REQUIRED LENDERS MAY REASONABLY REQUEST, AND


 


(II)                                                          WITH RESPECT TO
EACH MORTGAGED PROPERTY THAT IS LEASED BY A LOAN PARTY, THE ADMINISTRATIVE AGENT
SHALL HAVE RECEIVED A CONSENT IN FORM SATISFACTORY TO THE ADMINISTRATIVE AGENT
FROM THE LESSOR UNDER THE RESPECTIVE LEASE TO THE EXTENT REQUIRED UNDER
SECTION 5.13(C), COVERING SUCH MORTGAGED PROPERTIES AS THE ADMINISTRATIVE AGENT
MAY REASONABLY REQUEST.


 


(D)                                 VALUATIONS.  IF REQUESTED BY THE
ADMINISTRATIVE AGENT IN ITS REASONABLE DISCRETION, THE ADMINISTRATIVE AGENT
SHALL HAVE RECEIVED A THEN CURRENT OPINION OF VALUE OF EACH MORTGAGED PROPERTY,
IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT.  AS
USED HEREIN, THE TERM “CURRENT OPINION OF VALUE” SHALL MEAN AN OPINION OF VALUE
WHICH IS DATED NO MORE THAN SIX MONTHS PRIOR TO THE DATE OF ANY READVANCE OF THE
TERM LOAN.

 

9

--------------------------------------------------------------------------------


 


(E)                                  FEES AND TAXES.   THE LENDERS AND THEIR
AFFILIATES SHALL HAVE RECEIVED ALL FEES AND OTHER AMOUNTS DUE AND PAYABLE,
INCLUDING, TO THE EXTENT INVOICED, REIMBURSEMENT OR PAYMENT OF ALL REASONABLE
OUT-OF-POCKET EXPENSES REQUIRED TO BE REIMBURSED OR PAID BY ANY LOAN PARTY
HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT AND THE BORROWER SHALL HAVE PAID ALL
MORTGAGE OR SIMILAR TAXES REQUIRED UNDER APPLICABLE LAW.


 


(F)                                    INDENTURE COMPLIANCE CERTIFICATE.  THE
BORROWER SHALL HAVE FURNISHED THE ADMINISTRATIVE AGENT A CERTIFICATE OF A
FINANCIAL OFFICER OF THE BORROWER (I) CERTIFYING AS TO WHETHER, AFTER GIVING
EFFECT TO THE MAKING OF ANY SUCH TERM LOAN, THE BORROWER WOULD BE PERMITTED TO
INCUR SUCH INDEBTEDNESS UNDER THE INDENTURE EVIDENCING THE INITIAL SUBORDINATED
INDEBTEDNESS, AND, (II) SETTING FORTH REASONABLY DETAILED CALCULATIONS
DEMONSTRATING COMPLIANCE WITH THE PROVISIONS OF SUCH INDENTURE.


 


(G)                                 FURTHER ASSURANCES.   THE BORROWER SHALL
HAVE EXECUTED SUCH OTHER DOCUMENTS, AND TAKEN SUCH FURTHER ACTION, AS THE
ADMINISTRATIVE AGENT SHALL HAVE REASONABLY REQUESTED.


 


5.                                       AMENDMENT TO ARTICLE V.   THE
PROVISIONS OF SECTION 5.13(F) OF THE CREDIT AGREEMENT ARE HEREBY DELETED IN
THEIR ENTIRETY AND THE FOLLOWING SUBSTITUTED IN THEIR STEAD:


 


(F)   NEW YORK MORTGAGES.   AS OF THE EFFECTIVE DATE, THE MORTGAGES COVERING THE
MORTGAGED PROPERTY LOCATED IN NEW YORK SECURE ONLY CERTAIN OF THE OBLIGATIONS. 
IN THE EVENT THAT EITHER (I) THE OUTSTANDING CREDIT EXTENSIONS ARE EQUAL TO OR
GREATER THAN $225,000,000 (PLUS THE AMOUNT OF ANY COMMITMENT INCREASES ACTUALLY
MADE UNDER SECTION 2.10(D) HEREOF) FOR FIFTEEN (15) CONSECUTIVE BUSINESS DAYS,
OR (II) THE OUTSTANDING REVOLVING LOANS WOULD, AFTER GIVING EFFECT TO ANY
REQUESTED REVOLVING LOAN, EXCEED $120,000,000 (PLUS THE AMOUNT OF ANY COMMITMENT
INCREASES ACTUALLY MADE UNDER SECTION 2.10(D) HEREOF), UPON THE REQUEST OF THE
ADMINISTRATIVE AGENT (OR AT THE DIRECTION OF THE SUPERMAJORITY LENDERS), PRIOR
TO RECEIVING ANY FURTHER CREDIT EXTENSIONS, THE LOAN PARTIES SHALL EXECUTE SUCH
DOCUMENTS AS MAY BE REASONABLY NECESSARY TO AMEND SUCH MORTGAGES IN ORDER THAT
THEY SECURE ALL OF THE OBLIGATIONS.


 


6.                                       AMENDMENTS TO ARTICLE VI.    THE
PROVISIONS OF ARTICLE VI OF THE CREDIT AGREEMENT ARE HEREBY AMENDED AS FOLLOWS:


 


A.                                       THE PROVISIONS OF SECTION 6.04(D) ARE
HEREBY AMENDED BY ADDING THE WORDS “OTHER THAN INVESTMENTS PERMITTED UNDER
SECTION 6.04(M)” AFTER THE WORDS “PROVIDED THAT” APPEARING THEREIN.


 


B.                                      THE PROVISIONS OF SECTION 6.04 ARE
HEREBY AMENDED BY DELETING THE WORD “AND” AT THE END OF CLAUSE (L), RELETTERING
CLAUSE (M) AS (N) AND ADDING THE FOLLOWING NEW CLAUSE:

 

10

--------------------------------------------------------------------------------


 


(M)   INVESTMENTS IN SUBSIDIARIES THAT ARE NOT LOAN PARTIES IN AN AGGREGATE
AMOUNT NECESSARY TO DEFEASE OR REPAY ANY OR ALL INDEBTEDNESS OWED TO THE
BELGRAVIA LENDERS WHICH IS SECURED BY ANY OR ALL OF THE BELGRAVIA PROPERTIES,
BUT IN NO EVENT IN EXCESS OF $25,000,000; AND


 


C.                                       THE PROVISIONS OF SECTION 6.05(C) ARE
HEREBY DELETED IN THEIR ENTIRETY AND THE FOLLOWING SUBSTITUTED IN THEIR STEAD:


 


(C)                                  THE BORROWER AND THE SUBSIDIARIES MAY MAKE
ASSET SALES, PROVIDED THAT THE AGGREGATE FAIR MARKET VALUE OF (I) FEE OWNED REAL
PROPERTY ASSETS SOLD PURSUANT TO ASSET SALES AFTER THE EFFECTIVE DATE SHALL NOT
EXCEED $30,000,000 IN THE AGGREGATE, AND (II) OTHER ASSETS (INCLUDING, WITHOUT
LIMITATION, LEASEHOLD INTERESTS, GOODWILL AND OTHER INTANGIBLE ASSETS) SOLD
PURSUANT TO ASSET SALES (OTHER THAN EXCLUDED ASSET SALES AND REPLACEMENT STORE
SALES) AFTER THE EFFECTIVE DATE SHALL NOT EXCEED IN THE AGGREGATE THE DIFFERENCE
BETWEEN $135,000,000 AND THE AMOUNT OF REAL PROPERTY ASSETS SOLD PURSUANT TO
CLAUSE (C)(I) HEREOF, AND PROVIDED FURTHER THAT (A) THE CONSIDERATION RECEIVED
FOR THE RELATED ASSETS SHALL BE IN AN AMOUNT AT LEAST EQUAL TO (1) THE FAIR
MARKET VALUE THEREOF (TAKING INTO ACCOUNT ANY RESTRICTIONS ON THE USE OF SUCH
RELATED ASSETS THAT THE BORROWER OR ANY SUCH SUBSIDIARY MAY REQUIRE IN
CONNECTION WITH THE ASSET SALE IN QUESTION) OR (2) A LOWER AMOUNT IF THE BOARD
OF DIRECTORS OF THE BORROWER OR SUCH SUBSIDIARY, AS THE CASE MAY BE, SHALL
DETERMINE IN GOOD FAITH THAT THE SALE OF SUCH RELATED ASSETS FOR SUCH LOWER
AMOUNT IS DESIRABLE IN ORDER TO MINIMIZE LOSSES BEING INCURRED BY THE BORROWER
OR SUCH SUBSIDIARY, AS THE CASE MAY BE, WITH RESPECT TO SUCH RELATED ASSETS AND
THAT SUCH SALE FOR SUCH LOWER AMOUNT IS IN THE BEST INTEREST OF THE BORROWER OR
SUCH SUBSIDIARY, AS THE CASE MAY BE; (B) AT LEAST 80% OF THE CONSIDERATION
RECEIVED (EXCLUDING ANY NON-CASH CONSIDERATION RECEIVED IN CONNECTION WITH THE
EXCHANGE OF ASSETS OF THE BORROWER OR ANY SUBSIDIARY FOR SIMILAR ASSETS OF ANY
THIRD PARTY) FOR THE RELATED ASSETS SHALL BE CASH (PROVIDED THAT THE BORROWER
AND ITS SUBSIDIARIES MAY ASSIGN LEASEHOLD INTERESTS WITHOUT REGARD TO THE
CONDITION SET FORTH IN THIS CLAUSE (C) AS LONG AS THE AVERAGE LIQUIDATION VALUE
OF THE REMAINING MORTGAGED PROPERTIES AFTER GIVING EFFECT TO SUCH ASSIGNMENT IS
EQUAL TO OR GREATER THAN $275,000,000); (D) AFTER GIVING EFFECT TO SUCH
TRANSACTION, THE BORROWER SHALL BE IN COMPLIANCE WITH SECTION 6.04; AND (E) THE
NET PROCEEDS OF SUCH ASSET SALES SHALL BE APPLIED IN THE MANNER AND TO THE
EXTENT REQUIRED BY SECTION 2.12;


 


D.                                      THE PROVISIONS OF SECTION 6.05 ARE
HEREBY AMENDED BY DELETING THE WORD “AND” AT THE END OF CLAUSE (H), DELETING THE
PERIOD AT THE END OF CLAUSE (I) AND INSERTING “; AND” IN ITS STEAD, AND ADDING
THE FOLLOWING NEW CLAUSE THEREAFTER:


 


(J)                                     THE ISSUANCE OF SHARES OF THE CAPITAL
STOCK AND WARRANTS OF THE BORROWER PURSUANT TO THE YUCAIPA OFFERING, INCLUDING,
WITHOUT LIMITATION, THE ISSUANCE OF SHARES OF CAPITAL STOCK OF THE BORROWER UPON
THE EXERCISE OF SUCH WARRANTS.

 

11

--------------------------------------------------------------------------------


 


E.                                       THE PROVISIONS OF SECTION 6.08 ARE
HEREBY AMENDED BY DELETING THE PERIOD AT THE END OF CLAUSE (D) AND SUBSTITUTING
“; AND” IN ITS STEAD AND ADDING THE FOLLOWING NEW CLAUSE THERETO:


 


(E)  THE BORROWER MAY MAKE RESTRICTED PAYMENTS REQUIRED UNDER THE YUCAIPA
OFFERING AS LONG AS THE PAYMENT CONDITIONS ARE SATISFIED.  FOR PURPOSES OF
CLARIFICATION, “RESTRICTED PAYMENTS” UNDER THIS CLAUSE (E) DO NOT INCLUDE
PAYMENTS UNDER THE MANAGEMENT SERVICES AGREEMENT DATED MARCH 23, 2005 BY AND
BETWEEN THE BORROWER AND THE YUCAIPA COMPANIES LLC.


 


F.                                         THE PROVISIONS OF SECTION 6.09 ARE
HEREBY DELETED IN THEIR ENTIRETY AND THE FOLLOWING SUBSTITUTED IN THEIR STEAD:


 


SECTION 6.09                                 TRANSACTIONS WITH AFFILIATES  THE
BORROWER WILL NOT, AND IT WILL NOT PERMIT ANY SUBSIDIARY TO, DECLARE OR MAKE, OR
AGREE TO PAY OR MAKE, DIRECTLY OR INDIRECTLY, ANY RESTRICTED PAYMENT, SELL,
LEASE OR OTHERWISE TRANSFER ANY PROPERTY OR ASSETS TO, OR PURCHASE, LEASE OR
OTHERWISE ACQUIRE ANY PROPERTY OR ASSETS FROM, OR OTHERWISE ENGAGE IN ANY OTHER
TRANSACTIONS WITH, ANY OF ITS AFFILIATES, EXCEPT (A) TRANSACTIONS THAT ARE AT
PRICES AND ON TERMS AND CONDITIONS NOT LESS FAVORABLE TO THE BORROWER OR SUCH
SUBSIDIARY THAN COULD BE OBTAINED ON AN ARM’S-LENGTH BASIS FROM UNRELATED THIRD
PARTIES, (B) TRANSACTIONS BETWEEN OR AMONG THE BORROWER AND THE SUBSIDIARY LOAN
PARTIES, (C) ANY RESTRICTED PAYMENT PERMITTED BY SECTION 6.08, (D) REASONABLE
AND CUSTOMARY FEES PAID TO MEMBERS OF THE BOARDS OF DIRECTORS OF THE BORROWER
AND THE SUBSIDIARIES, (E) PAYMENTS TO YUCAIPA UNDER THE MANAGEMENT SERVICES
AGREEMENT DATED MARCH 23, 2005 BY AND BETWEEN THE BORROWER AND THE YUCAIPA
COMPANIES LLC (PROVIDED THAT, IF AN EVENT OF DEFAULT THEN EXISTS AND IS
CONTINUING OR WOULD ARISE AFTER GIVING EFFECT TO SUCH PAYMENT, IN THE
ADMINISTRATIVE AGENT’S DISCRETION, NO PROCEEDS OF (1) THE LOANS OR (2) THE
MORTGAGED PROPERTY OR (3) OTHER COLLATERAL SOLD OR DISPOSED OF OUTSIDE OF THE
ORDINARY COURSE OF BUSINESS, MAY BE USED TO FUND SUCH PAYMENTS), IT BEING THE
INTENT OF THIS SECTION THAT TRANSACTIONS BETWEEN ANY LOAN PARTY AND ANY
SUBSIDIARY THAT IS NOT A LOAN PARTY SHALL BE REQUIRED TO SATISFY THE
REQUIREMENTS OF THE FOREGOING CLAUSE (A).


 


G.                                      THE PROVISIONS OF SECTION 6.14(B) ARE
HEREBY DELETED IN THEIR ENTIRETY AND THE FOLLOWING SUBSTITUTED IN THEIR STEAD:


 


(B)  AS LONG AS EACH OF THE PAYMENT CONDITIONS IS SATISFIED, PAYMENTS FOR
PURCHASE, REDEMPTION, RETIREMENT, ACQUISITION, CANCELLATION, DEFEASANCE,
SATISFACTION AND DISCHARGE OR TERMINATION OF THE INITIAL SUBORDINATED
INDEBTEDNESS (INCLUDING ANY FEES, EXPENSES, AND PREMIUMS ASSOCIATE THEREWITH);
OR


 


H.                                      THE PROVISIONS OF SECTION 6.15 ARE
HEREBY DELETED IN THEIR ENTIRETY AND THE FOLLOWING SUBSTITUTED IN THEIR STEAD:

 

12

--------------------------------------------------------------------------------


 


6.15   CASH CAPITAL EXPENDITURES.  THE BORROWER WILL NOT PERMIT THE AGGREGATE
AMOUNT OF CASH CAPITAL EXPENDITURES MADE BY THE BORROWER AND THE SUBSIDIARIES IN
ANY FISCAL YEAR TO EXCEED THE LESSER OF $150,000,000 OR AN AMOUNT EQUAL TO THE
BORROWER’S CONSOLIDATED EBITDA FOR THE IMMEDIATELY PRECEDING FISCAL YEAR. THE
AMOUNT OF PERMITTED CASH CAPITAL EXPENDITURES IN RESPECT OF ANY FISCAL YEAR
SHALL BE INCREASED BY THE LESSER OF (A) THE AMOUNT OF UNUSED CASH CAPITAL
EXPENDITURES FOR THE IMMEDIATELY PRECEDING FISCAL YEAR (LESS AN AMOUNT EQUAL TO
ANY UNUSED CASH CAPITAL EXPENDITURES CARRIED FORWARD TO SUCH PRECEDING FISCAL
YEAR) AND (B) $20,000,000; PROVIDED THAT IN NO EVENT SHALL THE AMOUNT OF
PERMITTED CASH CAPITAL EXPENDITURES EXCEED $150,000,000 IN ANY FISCAL YEAR.


 


I.                                          THE PROVISIONS OF SECTION 6.17 ARE
HEREBY DELETED IN THEIR ENTIRETY AND THE FOLLOWING SUBSTITUTED IN THEIR STEAD:


 


6.17   RATIO OF CREDIT EXTENSIONS TO CONSOLIDATED EBITDA.  THE BORROWER SHALL
NOT, AT ANY TIME, PERMIT THE RATIO OF THE CREDIT EXTENSIONS TO CONSOLIDATED
EBITDA (CALCULATED ON A TRAILING FOUR FISCAL QUARTER BASIS) AT THE END OF ANY
FISCAL QUARTER TO BE MORE THAN 1.90:1.00.


 


7.                                       CONDITIONS TO EFFECTIVENESS.  THIS
FIRST AMENDMENT SHALL NOT BE EFFECTIVE UNTIL EACH OF THE FOLLOWING CONDITIONS
PRECEDENT HAVE BEEN FULFILLED TO THE SATISFACTION OF THE AGENT:


 


A.                                       THIS FIRST AMENDMENT SHALL HAVE BEEN
DULY EXECUTED AND DELIVERED BY THE BORROWER, THE ADMINISTRATIVE AGENT, THE
COLLATERAL AGENT AND THE REQUIRED LENDERS.  THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED A FULLY EXECUTED COPY HEREOF AND OF EACH OTHER DOCUMENT REQUIRED
HEREUNDER.


 


B.                                      ALL ACTION ON THE PART OF THE BORROWER
NECESSARY FOR THE VALID EXECUTION, DELIVERY AND PERFORMANCE BY THE BORROWER OF
THIS FIRST AMENDMENT SHALL HAVE BEEN DULY AND EFFECTIVELY TAKEN.  THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED FROM THE BORROWER TRUE COPIES OF THEIR
RESPECTIVE CERTIFICATE OF THE RESOLUTIONS AUTHORIZING THE TRANSACTIONS DESCRIBED
HEREIN, EACH CERTIFIED BY THEIR SECRETARY OR OTHER APPROPRIATE OFFICER TO BE
TRUE AND COMPLETE.


 


C.                                       THE BORROWER SHALL HAVE PAID THE
ADMINISTRATIVE AGENT ALL FEES AND EXPENSES DUE AND PAYABLE IN CONNECTION
HEREWITH, INCLUDING, WITHOUT LIMITATION, ITS REASONABLE ATTORNEYS’ FEES.


 


D.                                      THE BORROWER SHALL HAVE PAID TO THE
ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF EACH LENDER, AN AMENDMENT FEE IN AN
AMOUNT EQUAL TO 0.15% OF EACH SUCH LENDER’S TOTAL COMMITMENT..


 


E.                                       THE YUCAIPA OFFERING SHALL HAVE BEEN
CONSUMMATED (OR SHALL BE CONSUMMATED CONTEMPORANEOUSLY WITH THIS FIRST
AMENDMENT) AND THE BORROWER SHALL HAVE

 

13

--------------------------------------------------------------------------------


 


RECEIVED (OR SHALL RECEIVE IMMEDIATELY AFTER THE EFFECTIVE DATE OF THIS FIRST
AMENDMENT) THE NET PROCEEDS THEREFROM.


 


F.                                         NO DEFAULT OR EVENT OF DEFAULT SHALL
HAVE OCCURRED AND BE CONTINUING (AFTER GIVING EFFECT TO THE WAIVER OF DEFAULTS
AND EVENTS OF DEFAULT IN ACCORDANCE WITH THE PROVISIONS OF PARAGRAPH
8(A) HEREOF).


 


G.                                      THE BORROWER SHALL HAVE PROVIDED SUCH
ADDITIONAL INSTRUMENTS, DOCUMENTS, AND OPINIONS OF COUNSEL TO THE ADMINISTRATIVE
AGENT AS THE ADMINISTRATIVE AGENT AND ITS COUNSEL MAY HAVE REASONABLY REQUESTED.


 


8.                                       MISCELLANEOUS.


 


A.                                       AS OF THE EFFECTIVE DATE OF THIS FIRST
AMENDMENT, THE AGENT AND THE LENDERS WAIVE ANY DEFAULT OR EVENT OF DEFAULT UNDER
SECTION 7(F) OR 7(G) OF THE CREDIT AGREEMENT ARISING AS A RESULT OF THE BREACH
BY THE BORROWER OR ANY OF ITS SUBSIDIARIES (WHICH BREACH EXISTS AS OF SUCH
EFFECTIVE DATE) OF ANY OBLIGATIONS TO THE BELGRAVIA LENDERS WITH RESPECT TO THE
LOAN ARRANGEMENTS SECURED BY THE BELGRAVIA PROPERTIES.


 


B.                                      EXCEPT AS PROVIDED HEREIN, ALL TERMS AND
CONDITIONS OF THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS REMAIN IN FULL
FORCE AND EFFECT.  THE BORROWER HEREBY RATIFIES, CONFIRMS, AND REAFFIRMS ALL OF
THE REPRESENTATIONS, WARRANTIES AND COVENANTS THEREIN CONTAINED.  WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, THE BORROWER HEREBY ACKNOWLEDGES,
CONFIRMS AND AGREES THAT ALL COLLATERAL SHALL CONTINUE TO SECURE THE OBLIGATIONS
AS MODIFIED AND AMENDED PURSUANT TO THIS FIRST AMENDMENT, AND ANY FUTURE
MODIFICATIONS, AMENDMENTS, SUBSTITUTIONS OR RENEWALS THEREOF.


 


C.                                       THE BORROWER SHALL PAY ALL COSTS AND
EXPENSES INCURRED BY THE AGENT IN CONNECTION WITH THIS FIRST AMENDMENT,
INCLUDING, WITHOUT LIMITATION, ALL  REASONABLE ATTORNEYS’ FEES.


 


D.                                      THIS FIRST AMENDMENT MAY BE EXECUTED IN
SEVERAL COUNTERPARTS AND BY EACH PARTY ON A SEPARATE COUNTERPART, EACH OF WHICH
WHEN SO EXECUTED AND DELIVERED, EACH SHALL BE AN ORIGINAL, AND ALL OF WHICH
TOGETHER SHALL CONSTITUTE ONE INSTRUMENT.  DELIVERY OF AN EXECUTED COUNTERPART
OF A SIGNATURE PAGE HERETO BY TELECOPY SHALL BE EFFECTIVE AS DELIVERY OF A
MANUALLY EXECUTED COUNTERPART HEREOF.


 


E.                                       THIS FIRST AMENDMENT EXPRESSES THE
ENTIRE UNDERSTANDING OF THE PARTIES WITH RESPECT TO THE MATTERS SET FORTH HEREIN
AND SUPERSEDES ALL PRIOR DISCUSSIONS OR NEGOTIATIONS HEREON.  ANY DETERMINATION
THAT ANY PROVISION OF THIS FIRST AMENDMENT OR ANY APPLICATION HEREOF IS INVALID,
ILLEGAL OR UNENFORCEABLE IN ANY RESPECT AND IN ANY INSTANCE SHALL NOT EFFECT THE
VALIDITY, LEGALITY, OR ENFORCEABILITY

 

14

--------------------------------------------------------------------------------


 


OF SUCH PROVISION IN ANY OTHER INSTANCE, OR THE VALIDITY, LEGALITY OR
ENFORCEABILITY OF ANY OTHER PROVISIONS OF THIS FIRST AMENDMENT.

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
executed and their seals to be hereto affixed as the date first above written.

 

 

PATHMARK STORES, INC.

 

 

 

 

 

By

/s/ Frank G. Vitrano

 

Print Name:

Frank G. Vitrano

 

Title:

President

 

 

 

 

 

FLEET RETAIL GROUP, LLC, as
Administrative Agent, Collateral Agent and
Lender

 

 

 

 

 

By

/s/ Keith Vercauteren

 

Print Name:

Keith Vercauteren

 

Title:

Director

 

 

 

 

 

GMAC COMMERCIAL FINANCE LLC

 

 

 

 

 

By

/s/ Thomas Maiale

 

Print Name:

Thomas Maiale

 

Title:

Director

 

 

 

 

 

GENERAL ELECTRIC CAPITAL
CORPORATION

 

 

 

 

 

By

/s/ Charles O. Chiodo

 

Print Name:

Charles O. Chiodo

 

Title:

Duly Authorized Signatory

 

 

 

 

 

THE CIT GROUP/BUSINESS CREDIT,
INC.

 

 

 

 

 

By

/s/ Steven Schuit

 

Print Name:

Steven Schuit

 

Title:

Vice President

 

16

--------------------------------------------------------------------------------


 

 

WELLS FARGO FOOTHILL, LLC

 

 

 

 

 

By

/s/ Eunnie Kim

 

Print Name:

Eunnie Kim

 

Title:

Vice President

 

17

--------------------------------------------------------------------------------